Title: To George Washington from Alexander McDougall, 13 June 1782
From: McDougall, Alexander
To: Washington, George


                  
                     Sir,
                     West Point 13th June 1782.
                  
                  Conscious to myself that I have studiously oeconomized in
                     discharging the public trust committed to me, as well in my disposition of the
                     troops under my Care, as the public Stores committed to it; I was astonished to
                     learn, that a Report had been made to your Excellency, of my having a Number of
                     Invalids at work for me at Robinsons Farm. This must
                     be founded on Mistake, if not on a baser Motive.
                  The fact with respect to the Invalids, in question stands thus.
                     The last year, I hired that Farm; the Public by the hospital, consumed almost
                     every species of produce raised on it, not even the Garden excepted; for which
                     I have received no kind of Consideration; altho the farm was taxed triple the
                     amount of any in the Precinct. When the Vegetables came on this Season; and for
                        want of forage, I sent
                     my horses there to pasture, I was obliged for the preservation of the one, and
                     the Care of the other, to send over part of my Guard, of the Corps of Invalids. The Number that is there, with those I have on the Point,
                     are three less than the Complement, allowed me by the
                     Regulations. Those of them at Robinsons have no orders, or
                        directions from me, or any person under me to work; unless
                     they voluntarily Assist in the Garden; for which they are allowed to take
                     Vegetables. If my being in arrest, does not deprive
                     me of the priviledge of a Guard, I conceive I have a right to dispose of it, as
                     I please for the protection of my Property; if it is within alarming distance
                     of the Post, or Camp to which they are attached: And I imagined, that a Guard
                     from that Corps, would be more advancive of the Service, than one from the
                     marching Regiments.
                  It is the Vicinity of the Army, which renders a Guard there
                     necessary; and if I was not entitelled to any Guard; I might expect one in the
                     Center of the Army, for the Safety of my property as
                     a faithful Citizen; which is commonly given from all Armies, to prevent the
                     irregularity which is too incident to Armies.
                  Fields of Corn & Orchards are often guarded near the
                     Army, when they are endangered by their Neighborhood: But if my being in
                     Arrest, should in the Opinion of the Commander in Chief, forfeit my Right to a
                     Guard, whenever he shall please to signify such his opinion, or any other
                     Reason, those Invalids will be called off. I have the honor to be, Your
                     Excellencys most obedient and most humble Servant
                  
                     Alexr McDougall
                  
                  
                     P.S. Besides the Considerations above mentioned, the Army
                        have burnt and destroyed the enclosures, and the public does not furnish
                        Money for forage or pasture, were I to put my horses at a distance in
                        pasture, where they would be safe, without a Guard; I must discharge the
                        pasturage my self. And a Guard has been allowed for the Officers horses, in a
                        position where they were in danger from thieves, where the enclosures were
                        good & the public paid for the pasturage in the first instance. So that part of my Guard being put
                        to those purposes, is neither unusual, nor injurious to the public Service.
                        For whether it is part there, and part here, or the whole here, is in my humble opinion immaterial to the
                        public; in point of expence, or efficient Service; as they are within alarming distance.
                  
                  
               